DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 09/08/2022 has been entered.
Withdrawn Rejections:
Applicant's amendments and arguments filed on 09/08/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Election/Restrictions

Applicants request election of 12-hydroxystearic acid as specific additional oil active (required in claim 8, it is wrong that applicants indicated as optional). This is not a proper request because applicant has received an action on the merits for the originally presented invention and species climbazole, this invention and species have been constructively elected by original presentation for prosecution on the merits of climbazole as additional oil active.  Accordingly, other species are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
 
Claims 1-2, 6-9, 16 and 18 are pending and under examination.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bissett (US6093411) in view of Viehabet et al. (US20120121737) and Green et al. (WO2015059001).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Bissett  teaches compositions for preventing or treating skin disorders using flavonoid compounds (abstract). The compositions for preventing or treating skin disorders, comprising: (a) a safe and effective amount of flavonoids and (b) a dermatologically acceptable earner for the flavonoids (column 2, line 15-40). The flavonoids is preferably from about 0.5% to about 5% (column 6, line 1-3). The carrier is preferably from about 90% to 95% of the composition, and in one embodiment the carrier includes anhydrous liquid solvent such as oil, mineral oil, dimethicone, cyclomethicone; as well as thickened version of these anhydrous, for example, with the addition of gum, wax and resin (column 6, line 4-45). The composition may optionally comprises retinoid such as retinol, retinyl propionate, retinyl palmitate; antimicrobial agent, skin lightening agent (such as kojic acid) and mixture thereof (column 7, line 1-30). In a skin cream, retinol is present at 0.025% (column 12, line 10-15). This teaches applicant’s claim 18 reciting cream.
	Viehabet et al. teaches topical composition for skin acre (page 2, [0028]). The cosmetically acceptable carrier includes vegetable oil, caprylic capric triglyceride, silicone oil, mineral oil, etc., or mixture thereof (page 5, [0065]).
Green et al. teaches topical skin lighting composition comprising additional skin lightening compound such as resorcinol (4-hexyl resorcinol), retinol, retinyl ester, 12-hydroxystearic acid and mixture thereof (page 5, [line 13-29). The additional skin lighting compound is present from 0.1-1% w/w (page 6, line 1-5).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Bissett   is that Bissett   does not teach caprylic capric triglyceride and 4-hexyl resorcinol. The deficiency of Bissett is cured by Viehabet et al. and Green et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bissett, as suggested by Viehabet et al. and Green at al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to use caprylic capric triglyceride as carrier for liquid formulation because caprylic capric triglyceride is suitable cosmetic acceptable carrier and alternative to oil or silicone oil as suggested by Viehabet et al. MPEP 2144.07. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Therefore, it is obvious for one of ordinary skill in the art to use caprylic capric triglyceride as carrier for liquid formulation and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to include 4-hexyl resorcinol in the skin composition because 4-hexyl resorcinol is a suitable ingredient in skin composition. MPEP 2144.07. Under guidance from Bissett  teaching skin lightening compound, and Green et al. teaching 0.1 -1% 4-hexyl resorcinol as suitable skin lightening compound in skin composition, it is obvious for one of ordinary skill in the art to include 0.1-1% of 0.1 -1% 4-hexyl resorcinol as suitable skin lightening compound in skin composition of Bissett and produce instant claimed invention with reasonable expectation of success.
 
Regarding “consisting essentially of”, MPEP 2111.03 III.  For the purposes of searching for and applying prior art under 35 U.S.C. 102  and103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising.". Furthermore, since claim 1 recites “A booster oil comprising”, and comprising allows additional ingredients in addition to oil soluble active, “consisting essentially of” appears no limiting.
Regarding claims 1 and 6, prior arts  teach a composition comprising flavonoid at 0.5% to 5%, caprylic capric triglyceride at about 90% to 95%, retinoid such as retinol, retinyl propionate. Although Bissett does not expressly the amount of retinyl propionate, one of ordinary skill in the art would have been motivated to have retinyl propionate at 0.001 to 2.5% because this is optimization under prior art condition or through routing experimentation. MPEP 2144.05. Under guidance from Bissett  teaching retinol (retinoid) at 0.025%, it is obvious for one of ordinary skill in the art to have retinyl propionate (alternative retinoid to retinol) at 0.001 to 2.5% and produce instant claimed invention with reasonable expectation of success. Thus, the total amount of retinyl propionate and 4-hexyl resorcinol is (0.001 to 2.5%) +(0.1-1%)= 0.1 to 3%, overlapped with claimed range of 0.001 to 2.5%.
Regrading the limitation of “less than 2.5% by weight water”, Bissett teaches anhydrous liquid solvent that does not require water.

Regarding claim 2, Bissett teaches thickened version of anhydrous composition that is obvious to be realized by adding thickener (structurant according to applicant’s specification, page 9, line 1) such as gum, Since the composition comprising 0.5% to 5% of flavonoid, 0.025% of retinyl propionate, 90-95% of caprylic capric triglyceride as well as thickener, and no other ingredient is required, the amount of thickener is about (100%-95% -5%-0.025%) to (100%-90%-0.5%-0.025%)= about 0% to about 9.5%, encompassing claimed amount of 2.5% to 6.5%.
Regarding claim 6, Viehabet et al. teaches carrier as mixture of caprylic capric triglyceride and silicone oil.
Regarding claim 9, Bissett teaches oil composition comprising skin active flavonoid and retinyl propionate for treating skin condition, thus, this oil composition is expected to booster efficacy of an end use composition used to treat skin condition. MPEP 2112, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 7-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bissett (US6093411) in view of Viehabet et al. (US20120121737) and Green et al. (WO2015059001), as applied for the above 103 rejection for claims 1-2, 6, 9 and 18, further in view of Prasad et al. (US20160058775) and Buderer et al. (US20090017078).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Bissett, Viehabet et al. and Green et al.  teaching have already been discussed in the above 103 rejections and is incorporated herein by reference.
Prasad et al. teaches antimicrobial composition in the form of cream, oil or lotion comprising antimicrobial agent climbazole (claims 1-7).
Buderer et al. teaches anhydrous topical cream, gel or ointment for skin care (abstract). The anhydrous carrier comprises 77.1% of jojoba oil and 2.0% lecithin (page 2, [0014-0022]). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Bissett is that Bissett  do not expressly teach climbazole and lecithin. This deficiency in Bissett is cured by the teachings of Prasad et al. and Buderer et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include climbazole and lecithin in the oil composition of Bissett, as suggested by Prasad et al. and Buderer et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to include climbazole and 2% of lecithin because climbazole is suitable antimicrobial in skin composition as suggested by Prasad et al.  and 2% of lecithin is suitable ingredient in anhydrous cosmetic acceptable carrier as suggested by Buderer et al.  MPEP 2144.07. Since Bissett teaches antimicrobial as addition skin active in oil composition, it is obvious for one of ordinary in the art to include climbazole and 2% of lecithin in the oil composition of Bissett and produce instant claimed invention with reasonable expectation of success.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 1-2, 6, 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Odds (US8877820) in view of Viehabet et al. (US20120121737).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Odds teaches A composition including a retinoid, an NFKB-inhibitor, and a
cosmetically-acceptable topical carrier (abstract). In one embodiment, the retinoid is selected from retinol, retinal, retinoic acid, retinyl acetate, and retinyl palmitate. In a preferred embodiment, the retinoid is retinol. In certain embodiments, the amount of retinoid in the composition is from about 0.01% to about 0.075% by weight of the composition (column 4, line 15-32). In a preferred embodiment, the NFKB-inhibitor is a substituted resorcinol (column 6, line 64-65), Particularly suitable substituted resorcinols include 4-hexyl resorcinol and 4-octylresorcinol, particularly 4-hexyl Resorcinol (column 7, line 39-44). In a preferred embodiment, the composition includes no more than about 0.075% of a retinoid and about 0.1% to about 0.5% of an NFKB-Inhibitor (column 10, line 40-44). The compositions of the present invention are applied topically to human skin and/or hair. In addition to the NFKB inhibitor and retinoid, the composition further includes a cosmetically acceptable topical carrier that may be from about 50% to about 99.99%, by weight, of the composition (e.g., from about 80% to about 99.9%, by weight, of the composition). In a preferred embodiment of the invention, the cosmetically-acceptable topical carrier is or includes water. The cosmetically-acceptable topical carrier may include one or more ingredients selected from the group consisting of wetting agents, emollients, oils, humectants, and the like. In
one embodiment, the cosmetically-acceptable topical carrier is or includes a Substrate Such as a non-woven fabric or film material (column 10, line 45-58). Although it is preferred that the composition of the present invention includes water, the composition may alternatively be anhydrous or an ointment that includes no water but
organic and/or silicone solvents, oils, lipids and waxes. An ointment may contain a simple base of animal or vegetable oils or semi-solid hydrocarbons. An ointment may contain from about 2% to about 10% of an emollient(s) plus from about 0.1% to about 2% of a thickening agent(s)(column 11, line 29-36). In one embodiment, the composition is in the form of lotion or cream (column 10, line 59-61). 
	Viehabet et al. teaches topical composition for skin acre (page 2, [0028]). The cosmetically acceptable carrier includes vegetable oil, caprylic capric triglyceride, silicone oil, mineral oil, etc., or mixture thereof (page 5, [0065]).


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Odds is that Odds  do not expressly teach caprylic capric triglyceride. This deficiency in Odds is cured by the teachings of Viehabet et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Odds, as suggested by Viehabet et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to use caprylic capric triglyceride as carrier for liquid formulation because caprylic capric triglyceride is suitable cosmetic acceptable carrier and alternative to oil or silicone oil as suggested by Viehabet et al. MPEP 2144.07. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Therefore, it is obvious for one of ordinary skill in the art to use caprylic capric triglyceride as carrier for liquid formulation and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to replace retinyl propionate for retinyl acetate because retinyl propionate is homolog and thus obvious variant to retinyl acetate. MPEP 2144.09, Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978). Therefore, it is obvious for one of ordinary skill in the art to replace retinyl propionate for retinyl acetate and produce instant claimed invention with reasonable expectation of success.
Regarding “consisting essentially of”, MPEP 2111.03 III.  For the purposes of searching for and applying prior art under 35 U.S.C. 102  and103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising.". Furthermore, since claim 1 recites “A booster oil comprising”, and comprising allows additional ingredients in addition to oil soluble active, “consisting essentially of” appears no limiting.
Regarding the limitation of less than 2.5% by weight water, Odds teaches anhydrous oil including no water.
Regarding claim 1, prior art teaches about 0.01% to about 0.075% of retinyl propionate and about 0.1% to about 0.5% of 4-hexyl resorcinol, the total amount of retinyl propionate and 4-hexyl resorcinol is 0.11 to 0.575%, inside claimed range of 0.001 to 2.5%.
Claim 2, Odds teaches about 0.1% to about 2% of a thickening agent, (structurant according to applicant’s specification, page 9, line 1). 
Regarding claim 6, Viehabet et al. teaches carrier as mixture of caprylic capric triglyceride and silicone oil.
Regarding claim 9, Odds teaches oil composition comprising skin active retinoid and 4-hexyl resorcinol for treating skin, thus, this oil composition is expected to booster efficacy of an end use composition used to treat skin condition. MPEP 2112, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Argument:
Applicants argue that the invention of claim 1 is further defined by the dependent claims which claim, among other things, that structurant is present, the type of oil used, that the booster oil can boost efficacy of an end use composition, optional additives suitable for use and the type of end use composition that may be boosted.
In response to this argument: this is not persuasive. The modified 103 rejection teach each limitation of applicant’s claimed invention including structurant, and the 103 rejection is still proper.

Applicants argue that as shown in the data provided in the specification as originally filed, the booster oil made according to the present invention surprisingly displayed nearly no visible color change with 90% of the original amount of resorcinol used and 80% of the original amount of retinyl propionate used remaining intact. The results show that ingredient criteria consistent with the claimed invention unexpectedly yields an oil-based booster with stable active and no visible color change. Applicants have shown an unexpected, superior and consumer desirable product, all of which is reflected by the invention claimed. In contrast, and as already made of record, the '411 reference is directed to compositions that are emulsions, oils or hydro alcoholic solvents used to treat skin disorders, the compositions comprise effective amounts of flavonoids. The reference does not, even remotely, describe a booster oil having oil as claimed with caprylic capric triglyceride and active consisting essentially of retinyl propionate and hexyl resorcinol as now presented. Applicants have developed a booster oil with an oil and active selection that unexpectedly yields a very stable product. Additionally, the booster oil of the claimed invention is suitable to enhance the performance of other end use compositions, including lotions and shampoos, when the same is combined with such booster oils. The '411 reference merely describes a variety of dermatological carriers for delivering flavonoids. The vast deficiencies of the '411 reference are not "cured" by the '737 reference since the secondary reference mentions an exhaustive list of carriers (one of which is caprylic capric triglyceride) for compositions having trans-tert-butyl cyclohexanol as a skin irritation reducing agent. Nothing in the combination of references relied on by the Examiner even remotely suggests or describes the claimed invention and the surprising benefits obtained.
In response to this argument: this is not persuasive. Regarding the argument of exhaustive list of carrier, it is argued that prior arts recite a list of carrier including caprylic capric triglyceride, each carrier including caprylic capric triglyceride is obvious because the recitation of other carrier does not make any particular carrier such as caprylic capric triglyceride less obvious. Regarding unexpected results in the specification, it is the examiner’s position that applicants failed to establish unexpected results at least for the following reasons. MPEP 716.02 (b), The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) . "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Firstly, Applicants failed to meet their burden of explaining the data the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Secondly, Applicants failed to compare with closest prior art teaching such as emulsion carrier and other anhydrous carrier (mineral oil, silicone oil, vegetable oil or their mixture). Thirdly, applicant’s data are not commensurate in scope with the claims, applicants data only has each of retinyl propionate and 4-hexyl resorcinol from 0.3-0.5%, and claims directs towards the total of retinyl propionate and 4-hexyl resorcinol from 0.001 to 2.5% that may include retinyl propionate 0.1% and 4-hexyl resorcinol 2.4%. Furthermore, applicants failed to show the criticality of claimed range since there is no data just outside claimed range such as total amount of oil active at 2.6-3.0%. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Therefore, no unexpected result has been established, the combination of prior arts teaches each limitation of applicant’s claimed invention, and the 103 rejection is still proper.

Applicants argue that Since all of the important limitations of the claimed invention are not found in the references relied on, Applicants respectfully submit that a prima facia case of obviousness has not been established and the obviousness rejection should be withdrawn and rendered moot.
In response to this argument; This is not persuasive. As discussed in the above 103 rejection and response to argument, the combination of prior arts teaches each limitation of applicant’s claimed invention, and the 103 rejection is still proper.

Applicants argue that the '411 reference is directed to compositions
that are emulsions, oils or hydro alcoholic solvents used to treat skin disorders, the
compositions comprise effective amounts of flavonoids. The reference does not, even
remotely, describe a booster oil having oil as claimed with caprylic capric triglyceride and active consisting essentially of retinyl propionate and hexyl resorcinol. Applicants ask the Examiner to kindly see the data of unexpected results presented when ti1e application was originally filed. The 737 reference mentions an exhaustive list of carriers (one of which is caprylic capric triglyceride) for compositions having trans-tert-butyl cyclohexanol as a skin irritation reducing agent. The reference cures none of the deficiencies of the '411. reference. Again, Applicants have developed a booster oil with an oil and active selection that unexpectedly yields a very stable product. The booster oil of the claimed invention is suitable to enhance the performance of other end use compositions, including lotions and shampoos with booster oil and other end use compositions are combined. The '775 reference cures none of the deficiencies of the postulated combination of the ‘411 and '737 reference since the '775 reference merely describes compositions that can have many options of anti-fungal agents, the compositions having excipient and devoid of fatty acids or their esters having more than ·10 carbons. The now relied on '078 reference further cures none of the deficiencies of the combination of references made by the Examiner since the reference only describes that ingredients, like lecithin, can be used in formulae with polyphenols. The combination of references relied on by the Examiner does not describe a booster oil
with an oil and active selection that unexpectedly yields a very stable product as set forth in the invention as now presented. The booster oil of the claimed invention is suitable to enhance the performance of other end use compositions, including lotions and shampoos, whereby the same can include optional ingredients like climbazole and lecithin. Applicants, therefore, request that the obviousness rejection be withdrawn and rendered moot.
In response to this argument: this is not persuasive. As discussed in the above 103 rejection and response to argument, no unexpected result has been established, the combination of prior arts teaches each limitation of applicant’s claimed invention, and the 103 rejection is still proper.

MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/Primary Examiner, Art Unit 1613